Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 11/29/2021. Claims 1-3, 5-7 and 9-25 are currently pending. Claims 4 and 8 are canceled and claims 21-25 are added new per Applicant’s request.

Priority
	Current application, US Application No. 16345143, filed 04/25/2019 is a national stage entry of PCT/EP2017/077262, International Filing Date: 10/25/2017, claims foreign priority to 102016120822.1, filed 11/02/2016.

	Examiner acknowledges that the certified copy of foreign priority copy, which is not written in English, has been received. There is no requirement to submit certified English translation copy at this stage according to 37 CFR 1.55(g)(3). However, should the need of certified English translated copy arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future.

Response to Amendment/Arguments
Applicant's amendment accompanied with persuasive argument is sufficient to overcome previous objections and rejections.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Drennan on 12/16/2021.

As per claim 1, A tracheal ventilation apparatus, in particular tracheostomy cannula or endotracheal tube, 
comprising a cannula tube which, from a point of view from a gas supply, has a proximal tube portion with a proximal opening and a distal tube portion having a distal opening, 
characterised in that the proximal tube portion and the distal tube portion are connected to one another by way of a joint that permits airflow through between the proximal tube portion and the distal tube portion and  facilitates at least restricted mobility and, in particular, pivotability of a longitudinal axis of the distal tube portion with respect to a longitudinal axis of the proximal tube portion, 
wherein the proximal and distal tube portions are spaced apart from one another by an annular gap having a gap width and are connected to one another by way of the joint that bridges the gap, 


As per claim 17, The tracheal ventilation apparatus according to Claim 1, characterised in that the sleeve portion connects the proximal tube portion and the distal tube portion to one another in a flush manner

Allowable Subject Matter
	Claims 1-3, 5-7 and 9-25 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claim 1, the closest prior art of record, Hoffa (US 20100163050 A1), hereinafter “Hoffa’, Lee (US 5251619 A), hereinafter ‘Lee’ and Finneran (US 20110230742 A1), hereinafter “Finn’, either singularly or in combination, fail to anticipate or render obvious the limitations
	“wherein the proximal and distal tube portions are spaced apart from one another by an annular gap having a gap width and are connected to one another by way of the joint that bridges the gap, wherein the joint is formed by a sleeve portion having a smaller wall thickness than an average wall thickness of the proximal tube portion in a connection region of the joint” in combination with other limitations.

Hoffa discloses the claim as follows.

	comprising a cannula tube  which has a proximal tube portion with a proximal opening (tube, proximal end [0008, Fig. 1], tube 10, proximal end 40 [0024, Fig. 4], proximal opening 14 [0026, Fig. 4]) and 
	a distal tube portion having a distal opening, (distal end of tube 44 [0024], distal opening 16 [0022])
	characterised in that the proximal tube portion and the distal tube portion are connected to one another by way of a joint that permits airflow through between the proximal tube portion and the distal tube portion and facilitates at least restricted mobility (tube proximal end 40 extends from proximal tube opening 14 to an area just proximal of the cuff, junction 45 with distal end 44 [0026, Fig. 1])
	and, in particular, pivotability of the axis of the distal tube portion with respect to the axis of the proximal tube portion (enhances its kink resistance [0024], capable of being re-centered [0026]).

However, Hoffa is silent regarding the above allowed limitations. Lee and Finn are also silent regarding the above allowed limitations.

Other new references disclose connecting two tubes with an adjustable spacing distance between the two tubes by covering them with a sleeve”, according to a Video (https://www.youtube.com/watch?v=4CWtom0IFmQ: How to install a slip coupler, Nov 

As per claims 2-3, 5-7 and 9-15, claims are also allowed because the base claim 1 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865